
	
		III
		110th CONGRESS
		1st Session
		S. RES. 220
		IN THE SENATE OF THE UNITED STATES
		
			June 5, 2007
			Mr. McConnell (for
			 himself, Mr. Reid,
			 Mr. Enzi, Mr.
			 Akaka, Mr. Alexander,
			 Mr. Allard, Mr.
			 Baucus, Mr. Bayh,
			 Mr. Bennett, Mr. Biden, Mr.
			 Bingaman, Mr. Bond,
			 Mrs. Boxer, Mr.
			 Brown, Mr. Brownback,
			 Mr. Bunning, Mr. Burr, Mr.
			 Byrd, Ms. Cantwell,
			 Mr. Cardin, Mr.
			 Carper, Mr. Casey,
			 Mr. Chambliss, Mrs. Clinton, Mr.
			 Coburn, Mr. Cochran,
			 Mr. Coleman, Ms. Collins, Mr.
			 Conrad, Mr. Corker,
			 Mr. Cornyn, Mr.
			 Craig, Mr. Crapo,
			 Mr. DeMint, Mr.
			 Dodd, Mrs. Dole,
			 Mr. Domenici, Mr. Dorgan, Mr.
			 Durbin, Mr. Ensign,
			 Mr. Feingold, Mrs. Feinstein, Mr.
			 Graham, Mr. Grassley,
			 Mr. Gregg, Mr.
			 Hagel, Mr. Harkin,
			 Mr. Hatch, Mrs.
			 Hutchison, Mr. Inhofe,
			 Mr. Inouye, Mr.
			 Isakson, Mr. Johnson,
			 Mr. Kennedy, Mr. Kerry, Ms.
			 Klobuchar, Mr. Kohl,
			 Mr. Kyl, Ms.
			 Landrieu, Mr. Lautenberg,
			 Mr. Leahy, Mr.
			 Levin, Mr. Lieberman,
			 Mrs. Lincoln, Mr. Lott, Mr.
			 Lugar, Mr. Martinez,
			 Mr. McCain, Mrs. McCaskill, Mr.
			 Menendez, Ms. Mikulski,
			 Ms. Murkowski, Mrs. Murray, Mr. Nelson of
			 Florida, Mr. Nelson of
			 Nebraska, Mr. Obama,
			 Mr. Pryor, Mr.
			 Reed, Mr. Roberts,
			 Mr. Rockefeller,
			 Mr. Salazar, Mr. Sanders, Mr.
			 Schumer, Mr. Sessions,
			 Mr. Shelby, Mr.
			 Smith, Ms. Snowe,
			 Mr. Specter, Ms. Stabenow, Mr.
			 Stevens, Mr. Sununu,
			 Mr. Tester, Mr.
			 Thune, Mr. Vitter,
			 Mr. Voinovich, Mr. Warner, Mr.
			 Webb, Mr. Whitehouse, and
			 Mr. Wyden) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the life of Senator Craig
		  Thomas.
	
	
		Whereas Senator Craig Thomas had a long and honorable
			 history of public service, serving in the United States Marine Corps, the
			 Wyoming State Legislature, the United States House of Representatives, and the
			 United States Senate;
		Whereas Senator Craig Thomas represented the people of
			 Wyoming with honor and distinction for over 20 years;
		Whereas Senator Craig Thomas was first elected to the
			 United States House of Representatives in 1989;
		Whereas Senator Craig Thomas was subsequently elected 3
			 times to the United States Senate by record margins of more than 70 percent;
			 and
		Whereas Senator Craig Thomas’s life and career were marked
			 by the best of his Western values: hard work, plain speaking, common sense,
			 courage, and integrity: Now, therefore, be it
		
	
		That—
			(1)the United States
			 Senate has heard with profound sorrow and deep regret the announcement of the
			 death of the Honorable Craig Thomas, a Senator from the State of
			 Wyoming;
			(2)the Senate mourns
			 the loss of one of its most esteemed members, Senator Craig Thomas, and
			 expresses its condolences to the people of Wyoming and to his wife, Susan, and
			 his 4 children;
			(3)the Secretary of
			 the Senate shall communicate this resolution to the House of Representatives
			 and transmit an enrolled copy thereof to the family of Senator Craig Thomas;
			 and
			(4)when the Senate
			 adjourns today, it shall stand adjourned as a further mark of respect to the
			 memory of Senator Craig Thomas.
			
